NO. 12-06-00219-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
BRYAN
WILSON,     §          APPEAL FROM THE 411TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          TRINITY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of aggravated sexual assault of a child, and punishment was imposed
in open court on May 1, 2006.  Consequently,
Appellant’s notice of appeal was due on May 31, 2006.  See Tex.
R. App. P. 26.2(a)(2).  However,
Appellant filed his notice of appeal on June 15, 2006. 
            Appellant’s June 15, 2006 notice of appeal is untimely,
which leaves us without jurisdiction over the appeal.  Furthermore, this Court has no authority to
allow the late filing of a notice of appeal except as provided by Texas Rule of
Appellate Procedure 26.3.  See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  Consequently, this appeal is dismissed
for want of jurisdiction. 
Opinion
delivered July 19, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
                
 
 
(DO NOT PUBLISH)